USDC IN/ND case 3:19-cv-01151-PPS-MGG document 15 filed 12/02/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 OMAR HUERTA-HERNANDEZ,

               Plaintiff,

                      v.                          CAUSE NO. 3:19-CV-1151-PPS-MGG

 JOHN T. BOYD, et al.,

               Defendants.

                                 OPINION AND ORDER

       While being held at the LaPorte County Jail, Plaintiff Omar Huerta-Hernandez

filed a civil rights complaint under 42 U.S.C. § 1983. Since he is representing himself, I

will construe the complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, because Plaintiff is incarcerated, pursuant to 28 U.S.C. § 1915A, I must

review the complaint and dismiss it if the action “(1) is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.”

       The complaint states that Plaintiff was housed at the LaPorte County Jail when

he became suicidal. He was taken to a suicide-watch cell, but he shortly began cutting

himself with a floor fragment. As a result, he was placed in a restraining chair and

moved to a different cell for about an hour. A nurse then put ointment a bandage on his

wound, although it kept bleeding. As Plaintiff remained strapped in the chair, gnats

were flying around and landing on his wound, causing discomfort. After about four

hours in the chair, Plaintiff asked to speak to Defendant Sgt. John Wilcher, at which
USDC IN/ND case 3:19-cv-01151-PPS-MGG document 15 filed 12/02/20 page 2 of 4


time he was removed from the restraints and allowed to use a bathroom. The complaint

doesn’t allege anything beyond this point.

        I will start my analysis with Sgt. Wilcher as he’s the only defendant who is

alleged to have encountered Plaintiff while he was on suicide watch. “[T]he Fourteenth

Amendment’s Due Process Clause prohibits holding pretrial detainees in conditions

that ‘amount to punishment.’”1 Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856

(7th Cir. 2017) (quoting Bell v. Wolfish, 441 U.S. 520, 535 (1979)). “A pretrial condition

can amount to punishment in two ways: first, if it is ‘imposed for the purpose of

punishment,’ or second, if the condition ‘is not reasonably related to a legitimate goal—

if it is arbitrary or purposeless—a court permissibly may infer that the purpose of the

government action is punishment.’” Id. (quoting Bell, 441 U.S. at 538–39). “[I]n the

absence of an expressed intent to punish, a pretrial detainee can nevertheless prevail by

showing that the actions are not ‘rationally related to a legitimate nonpunitive

governmental purpose’ or that the actions ‘appear excessive in relation to that

purpose.’” Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015) (quoting Bell, 441 U.S. at 561).

“[M]edical-care claims brought by pretrial detainees under the Fourteenth Amendment

are subject only to the objective unreasonableness inquiry identified in Kingsley.”

Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018).

        Nothing in the complaint suggests that Sgt. Wilcher’s actions violated the

Fourteenth Amendment. After about four hours of being restrained, Plaintiff sought to



        1Because Plaintiff alleges he was a pretrial detainee, his claims must be evaluated pursuant to the
Fourteenth Amendment.


                                                    2
USDC IN/ND case 3:19-cv-01151-PPS-MGG document 15 filed 12/02/20 page 3 of 4


speak with Sgt. Wilcher after which his restraints were removed and he was allowed to

use a bathroom. None of this has so much as an appearance of a punishment and no

other allegations are stated against Sgt. Wilcher.

       Plaintiff is also suing Defendants Sheriff John Boyd and Captain Al Ott claiming

that they violated his constitutional rights “by not making sure their staff is properly

taking care of pre-trial detainees.” (ECF 1 at 3.) This allegation is insufficient to state a

claim because section 1983 “liability depends on each defendant’s knowledge and

actions, not on the knowledge or actions of persons they supervise.” Burks v. Raemisch,

555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for their own

misdeeds but not for anyone else’s.” Id. at 596. “‘[N]o prisoner is entitled to insist that

one employee do another’s job,’ and the division of labor is critical to the efficient

functioning of the organization.” Aguilar v. Gaston-Camara, 861 F.3d 626, 633 (7th Cir.

2017) (quoting Burks, 555 F.3d at 594). Yet, apart from naming Sheriff Boyd and Captain

Ott in the caption of the case, Plaintiff says nothing about them in the complaint so as to

even remotely suggest their personal involvement.

       While, generally, I would allow Plaintiff to amend the complaint to add the right

defendants, any amendment here would be futile because there are no plausible facts

which could state a claim consistent with those he has already alleged. After all, the

complaint depicts Plaintiff receiving proper care and precautions while he was on

suicide watch. For example, as soon as Plaintiff said that he was suicidal, he was taken

to a suicide-watch cell. When he started cutting himself with a floor fragment, he was

moved to a different cell and placed in restraints. He was soon seen by a nurse who put


                                               3
USDC IN/ND case 3:19-cv-01151-PPS-MGG document 15 filed 12/02/20 page 4 of 4


ointment and a bandage on his wound. Even if the bandage didn’t work perfectly,

there’s no suggestion that her treatment was inadequate. Furthermore, although

Plaintiff had to experience the annoyance of gnats while being restrained, this

temporary discomfort doesn’t amount to a constitutional violation. And when, after

four hours of being restrained, Plaintiff sought to speak with Sgt. Wilcher, he was freed

from the restraints and allowed to use a bathroom. In short, even if Plaintiff had named

each responsible person during his suicide watch, he wouldn’t be able to state a claim

against anyone.

       For these reasons, I DISMISS the complaint pursuant to 28 U.S.C. § 1915A for

failure to state a claim for which relief may be granted.

SO ORDERED.

ENTERED: December 2, 2020.
                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
